Order entered January 4, 1968, unanimously modified on the law and the facts and in the exercise of discretion, to the extent of limiting payment of psychologist, Dr. Benjamin Winsten, to the amount due on April 24, 3968. This, in view of the stipulation entered into before Mr. Justice Stevens on that date, and provision for payment beyond that date, is stricken, without costs or disbursements. Order entered March 29, 1968 unanimously modified, on the law and the facts, to reduce the amount of counsel fees to $300 already paid, and otherwise affirmed, without costs or disbursements. In view of the stipulation heretofore voluntarily entered into the amount awarded should have been so limited. Concur — Steuer, J. P., Tilzer, McGivern, Rabin and McNally, JJ.